Citation Nr: 0420234	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  91-51 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injuries to the right shoulder, neck, and hips.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for amputations of the 
fingers and legs.

4.  Evaluation for post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1990 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating effective October 1989.  
In an April 1991 rating decision, service connection was 
denied for right shoulder injury, migraine headaches, 
bilateral hip injury, neck injury, tinnitus, an ulcer, 
bilateral knee disability, amputation of the fingers, and 
amputation of the legs.  In August 1992, the veteran 
testified at a Travel Board hearing at the RO.  In June 1993, 
the Board remanded this case to the AOJ.  In January 1997, 
the Board rendered final determinations on certain issues and 
remanded those issues listed on the front page of this 
decision to the AOJ.  

In a June 2000 rating decision, a 30 percent rating was 
assigned for PTSD effective from October 1989.  Since this 
rating is not the maximum, the issue remains on appeal.  See 
AB v. Brown, 6 Vet., App. 35 (1993).





FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time; he did not serve in combat.  

2.  Right shoulder, neck, and bilateral hip disorders, 
currently diagnosed as multilevel degenerative disc disease 
and spondylosis of the cervical spine with limitation of 
motion with pain, right acromioclavicular joint arthritis and 
rotator cuff tear with limitation of motion with pain, 
bilateral hips status post necroses and degenerative 
arthritis with total hip arthroplasties with limitation of 
motion and a non-disfiguring scar, are not related to 
service.  

3.  The veteran has headaches which are not related to his 
service-connected PTSD; chronic headaches were not manifest 
during service and are unrelated to service.  

4.  Finger amputations and below the knee amputations are not 
related to service.  

5.  The veteran's ability to establish or maintain effective 
or favorable relationships with people is severely impaired 
and his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

6.  The veteran is not virtually isolated in the community, 
there are not totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, and the veteran is 
not demonstrably unable to obtain or retain employment; his 
PTSD has not resulted in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Right shoulder, neck, and bilateral hip disorders, were 
not incurred or aggravated in service nor may arthritis be 
presumed to have so been incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

2.  Headaches were not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

3.  Headaches are not proximately due to or the result of the 
veteran's service-connected PTSD.  38 C.F.R. § 3.310(a) 
(2003).

4.  Finger amputations and below the knee amputations were 
not incurred or aggravated in service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

5.  The criteria for 70 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (regulations in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via March 2001 and January 2003 
letters.  The claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claims and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims and notice of how his claims were still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  Pelegrini II indicated 
that the Court was not holding that where pre-AOJ-
adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  The veteran 
has been provided due process.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran's private and VA 
medical records have been obtained and he has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

The service medical records reveal that in January 1967, the 
veteran reported that he had jumped off a platform five days 
earlier and sprained his right ankle.  In September 1967, the 
veteran was treated for open sores on his hands due to his 
working with cement.  In December 1967, the veteran reported 
that he had a headache of two days' duration.  In February 
1968, the veteran was treated for sore places on his feet due 
to cement exposure in his boots.  In January 1969, the 
veteran fell and sprained his left ankle and twisted his knee 
while skiing.  He was put on a limited profile.  In March 
1969, the veteran jammed his right middle finger and the nail 
partially separated from the finger.  The physician advised 
that the veteran have the finger sutured, but he declined.  
In November 1969, the veteran twisted his right knee while 
playing football.  

In April 1969, the veteran underwent a separation 
examination.  Examination of the head, face, and scalp 
revealed no abnormalities.  Examination of the sinuses 
revealed no abnormality.  Examination of the vascular system 
revealed no abnormalities.  Examination of the upper 
extremities revealed no abnormalities.  Examination of the 
lower extremities to include the feet revealed no 
abnormalities.  Examination of the musculoskeletal system and 
the spine revealed no abnormalities.  Neurologic examination 
revealed no abnormalities.  

In June 1972, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran's head, face, 
and neck were normal.  His sinuses were normal.  The veteran 
reported that during service, he was a construction engineer.  
In 1966 or 1967, while bolting steel pillars, at the other 
end, another person was helping.  The veteran had his safety 
belt on.  The person helping dropped the end of the steel 
pillar and the veteran started to bounce off and down, but 
caught himself on one of the pillars.  He reported that he 
had multiple scratches on his knees, back, and arms.  He 
related that he had residual back pain.  He did not report 
that any other areas suffered from residual symptoms.  The 
veteran also reported that he had jungle rot.  Examination 
revealed callosities of the 3rd and 4rth volar fingers, right 
and left.  There was slight koilonychia, with minimal nail 
changes.  The veteran reported that his complaints involved 
the hands and fingernails started one year following his 
return from Vietnam.  

From December 1982 to March 1983, the veteran was 
hospitalized at the Los Robles Regional Medical Center.  The 
veteran underwent bilateral below the knee amputations.  The 
veteran also had amputation of a portion of the distal 
phalanx of the fingertips.  It was noted that the veteran was 
in good health until 4 days prior to admission when his wife 
found the veteran disoriented and having chills.  She brought 
him to the hospital where he was found to be hypotensive with 
a blood pressure of less than 80 systolic, temperature of 
104.8 degrees orally, and with mottling of his peripheral 
extremities as well as his upper extremities being cold.  The 
veteran was treated and determined to have pneumococcal 
sepsis with peripheral purpura fulminans; arterial 
insufficiency of both feet and fingers related to 
disseminated intravascular coagulation and prior hypotension; 
azotemia; probably myocardiopathy due to the pneumococcal 
sepsis; and three urethral dilations for urethral strictures.  
The veteran then developed purpura fulminans due to the 
pneumococcal sepsis; gangrene of both feet and fingertips 
which necessitated the amputations; disseminated 
intravascular coagulation which resolved; and leukopenia.  

In May 1983, the veteran was afforded a VA examination.  The 
examiner indicated that the veteran developed a bacterial 
infection in December 1982, which was of sudden onset.  In 
the next 8 to 12 hours, he had severe pneumonia and vascular 
impairment of the upper and lower extremities.  Both lower 
extremities became gangrenous as did the upper extremities.  
The diagnosis was pneumococcus, fulminans purpura.  At first, 
the tips of all of the fingers of both hands were amputated.  
Afterwards, the veteran underwent a bilateral amputation 
below the knees.  Current examination resulted in diagnoses 
of bilateral traumatic amputation below the knee and partial 
amputations of the phalanges of the index, middle, and ring 
fingers of the right hand and partial amputation of the 
terminal phalanges of the 3rd index and tip of the middle 
finger, left.

In March 1983, the veteran was also treated at Northridge 
Hospital.  At that time, the veteran reported that prior to 
his current illness, he had had recurrent headaches.  The 
veteran also reported a past history of recurrent bursitis of 
the right shoulder and of a stiff neck.  

In August 1983, the veteran was hospitalized at Northridge 
Hospital under the care of T. L., M.D., for 2 weeks.  The 
hospitalization was for treatment of the amputation sites.  
In December 1983, Dr. T. L. noted that the veteran had hip 
pain.  This pain was in conjunction with hip maneuvers made 
with his amputations.  By March 1984, the pain had resolved.  

In December 1989, the veteran underwent a VA psychiatric 
evaluation.  Mental status examination revealed that the 
veteran was cooperative, answered questions, and elaborated 
about his history.  His speech did not manifest any 
impediment, there was no circumstantiality, and there was no 
tangentiality.  There was no formal thought disorder.  The 
veteran's mood was mildly depressed.  His affect was 
appropriate to the context of the interview, however, he was 
somewhat sarcastic and complaining about the system and 
problems he had had in general in dealing with authority.  He 
denied any delusions or hallucinations.  He denied suicidal 
or homicidal ideas.  He talked about thinking about Vietnam, 
having nightmares, having difficulty sleeping, and waking up 
early in the morning feeling tense and depressed.  These 
feelings were mostly constant.  As a result, the veteran 
reported that he felt irritable which had been a problem with 
his family and friends.  He was alert and fully oriented to 
time, person, and place.  His recent memory was good and his 
intelligence was normal.  His abstract ability was intact.  
His insight and judgment was fair.  The diagnoses was PTSD.  
It was noted that the veteran was working, but was having 
difficulty adjusting to a job.  

The veteran underwent additional VA psychiatric evaluation 
later that same month.  Intellectual functioning was in the 
low average range with very limited capacity for abstraction, 
his thinking was very concrete.  On interview, however, the 
veteran appeared very verbal and bright which was not 
consistent with the score obtained on the Shipley-Hartford 
test.  In addition, the veteran reported that he was 
satisfied and complaint-free with regard to his employment.  
His intellectual functioning was noted to be good enough to 
maintain job performance at a high level of achievement.  
With regard to his affect, the veteran gave no behavioral 
evidence for anxiety/depression despite his scores on two 
self-report instruments.  His affect was largely that of an 
angry, bitter, envious, and resentful man.  Of great 
significant was that the results of the MMPI were invalid and 
uninterpretable.  The veteran deliberately attempted to place 
himself in the worst possible light so as to look sick or 
sicker than he actually was.  The examiner noted that the 
veteran undoubtedly killed and saw killing in Vietnam and 
feared dying, but he appeared to be free enough of PTSD 
effects that he had been able to terminate substance 
addictions and maintain a stable marriage and family life.  
In addition, he had achieved both employment stability and 
had overcome a traumatic loss of both legs.  With regard to 
his interpersonal relationships, the veteran described a 
basically normal relationship with his wife and children, 
without whom he would feel lost.  It was noted that the 
veteran carried grudges for excessive periods of time, 
however, his attitude had not appeared to have hampered his 
employment and productivity.  It was noted that the veteran 
probably did poorly when his control was challenged.  In 
order to avoid feeling envy, vulnerability, or "badness," 
the veteran utilized the narcissistic defenses of 
grandiosity, entitlement, and blame.  The diagnosis was 
narcissistic personality disorder.  GAF was 85.

In January 1990, the veteran was afforded a VA examination.  
Examination of the head, face, and neck was normal.  The 
examiner noted that the veteran suffered from headaches of 
the sinus type.  He indicated that the veteran had probable 
seasonal allergic rhinitis with secondary cephalgia.  

In a May 1990 rating decision, service connection for PTSD 
was granted and a 10 percent rating was assigned effective 
October 1989.  

In October 1991, the veteran testified at a personal hearing 
at the RO before a hearing officer.  The veteran testified 
that during service, he was an engineer.  In performing his 
duties, he had cement mix on his fingers, feet, and in his 
boots.  He maintained that there was lye in the mixture which 
caused skin and vascular problems.  In addition, he stated 
that he had jungle rot.  Further, he indicated that he was 
exposed to Agent Orange.  After service, he stated that he 
continued to have skin and vascular problems and used over 
the counter creams and self-medicated.  Eventually, he 
developed gangrene and had to have finger and leg 
amputations.  With regard to his reported injuries, the 
veteran related that while he was helping to build a helipad, 
he was putting up a beam and the people on the other end 
dropped their end.  The veteran stated that he had a safety 
belt on and the beam pulled him down along the girders and he 
fell about 60 feet and hit the ground.  The veteran related 
that he injured his neck, shoulders, and hips.  The veteran 
stated that he went for treatment and x-rays were taken which 
showed a chip in his neck.  Thereafter, the veteran indicated 
that he was on bedrest and on profile for a day or so.  With 
regard to his headaches, the veteran related that he had had 
headaches since service and indicated that they might be 
associated with his PTSD.  The veteran testified that he was 
working as the chief of the prosthetics-orthotics laboratory 
at a VA facility.  

In May 1992, the veteran was afforded a VA psychiatric 
examination.  It was noted that the veteran generally had 
positive relationships with his wife and sons and also 
attended a veterans' group.  In addition, he was still 
employed as the chief of the prosthetics-orthotics laboratory 
at a VA facility.  Mental status examination revealed that 
the veteran was alert, oriented, and cooperative.  His affect 
was generally serious with an undertone of anger throughout 
the interview.  He expressed a great deal of suspiciousness 
and anger at VA.  His overall mood was labile by history with 
periods of depression.  There was no evidence of psychosis or 
cognitive impairment.  He seemed to recognize the internal 
dilemma he faced with his own difficulty tolerating 
authoritarian figures and his family's view of him as an 
authoritarian, but felt that it was sometimes hard to master 
his angry feelings when others were defiant toward him.  He 
appeared to be an intelligent and articulate man.  The 
diagnoses was PTSD.  

May 1992 x-rays revealed bilateral osteoarthritis of the 
hips.  July 1992 VA records show that the veteran had a 
diagnosis of cervical spondylosis; C5-6, C6-7 disc space 
narrowing; and old fracture of C2 spinous process as shown on 
June 1992 x-rays.  The examiner noted that the veteran had a 
history of suffering a 60-foot fall while in Vietnam.  

In August 1992, the veteran testified at a Travel Board 
hearing at the RO with his wife.  He indicated that when he 
was treated for a staph infection, they should have given him 
a Heinz body test which would have shown that he had a low 
white blood cell count and very low immunity.  Further 
testing would have shown that he had no spleen.  If these 
discoveries had been made, it would have been known that the 
veteran was wide open to things like pneumonia and fungus 
without the appropriate immune defenses to fight them off.  
He related that he was exposed to concrete and finishers 
which caused skin problems in his hands and feet which he 
stated basically decayed.  After service, the fungus or decay 
had progressed to the point where his nails were coming up 
and he had very little circulation.  His wife confirmed that 
this was the case.  In addition, he reported lye exposure and 
having jungle rot.  These problems eventually resulted in his 
amputations.  The veteran also again testified to the fall 
that he suffered during service.  However, the veteran also 
indicated that when the fall occurred, his unit was under a 
mortar attack from the enemy.  During his hearing, the 
veteran brought photographs which purported to show inservice 
mortar holes from the mortar attack.  With regard to 
headaches, the veteran reported that he had them on a daily 
basis.  He related that he had had headaches since the fall.  
With regard to PTSD, the veteran's wife indicated that the 
veteran was getting less sleep than he used to and would wake 
up in the middle of the night and be in his own little world.  
She stated that loud noises would startle him as would sudden 
movement.  In addition, she related that he had a bad temper 
and that the slightest thing would set him off.  She 
indicated that the veteran wanted complete authority over 
everybody.  The veteran related that he had bad dreams 
involving Vietnam.  

In October 1993, the veteran was examined by K. P., M.D.  At 
that time, the veteran related that he had had back pain for 
20 years or so, from when he fell off a building.  The 
examiner also note that the veteran had PTSD as well as toxic 
shock syndrome which resulted in gangrene in both his feet 
and amputation bilaterally of both of his lower extremities 
and fingertips.

In October 1995, the veteran was afforded a VA examination.  
At that time, the veteran stated that he fell off a building 
while in Vietnam and while under a mortar attack.  In 
addition, the examiner stated that the veteran had bilateral 
below the knee amputations from a nearly fatal pneumococcus 
infection on Christmas of 1982.  The veteran related that he 
felt that this episode was related to service and that he may 
have had a dormant infection which he had had in the 
military.  He indicated that all of his problems stemmed from 
the military.  The examiner noted that the veteran was 
depressed and had had suicidal ideation, but had never 
attempted suicide.  The veteran's wife indicated that none of 
their friends visited anymore due to the veteran's angry 
outbursts.  Relatives have avoided them as well.  Mental 
status examination revealed that the veteran was a very angry 
and very tormented man although he did not show that 
outwardly.  His PTSD continued to interrupt his sleep.  
Although the veteran was able to conduct his job in a 
reasonable and friendly manner, he had decreasing social life 
as well as panic attacks, violent outbursts, claustrophobia, 
and paranoia with hypersensitivity with startle reaction.  
His PTSD symptoms were very definitely and negatively 
affecting his family and community life on a virtually daily 
basis.  

Thereafter, the veteran submitted a copy of a magazine 
article and encyclopedia excerpts referring to staphylococcal 
infections and purpura.  The veteran indicated that he had a 
staph infection during service which remained in his system.  

In February 1996, the veteran was evaluated by VA.  Mental 
status examination revealed that the veteran was coherent and 
appeared cognitively intact.  He was angry at VA for what he 
felt were delays in processing his claims and for 
misunderstanding his degree of disability.  There was a 
depressed mood and sad affect.  The 1994 earthquake and his 
reassignment to West Los Angeles seemed to have cost him 
considerable job satisfaction.  He denied suicidal ideation 
and suicidal plans.  It was noted that the veteran's 
vocational history was marked by a post-Vietnam period of 
confusion, irritability and frequent job changes.  Alcohol 
and stimulant use and a short temper also contributed to poor 
adjustment.  However, since the veteran started to work in 
the prosthetics field, he had established an exemplary work 
record, just 2 changes in 16 years and that was due to the 
Northridge earthquake which destroyed his workplace.  
Socially, it was noted that the veteran had not rebounded 
well.  He had always been troubled by crowds after Vietnam 
and he had not mellowed with time.  He had been married since 
1972 and gave his wife credit for holding the marriage 
together.  His activities were solitary and his socialization 
was quite limited.  He had a few friends from work.  The 
examiner noted that the veteran had "migraines" which might 
last 2 days at a time which might be related to when the 
veteran would bottle things up inside.  The examiner 
indicated that the veteran's GAF score was 60.  The examiner 
stated that the veteran had some meaningful interpersonal 
relationships and despite stresses, he had turned his 
employment history around from the early days after his 
return from Vietnam.  The examiner indicated that the 
veteran's GAF based on social-occupational adjustment alone 
might be 65-70, but for symptoms would be 50-55, so the 
average was 60. 

Also, in February 1996, the veteran was afforded a VA 
systemic examination and a PTSD examinations.  The veteran 
was afforded the Minnesota Multiphasic Personality Inventory 
(MMPI) which showed that the veteran was the type of 
individual who might have physical complaints which were 
rather odd or peculiar.  He tended to maintain social 
distance and felt socially inadequate.  Lack of interpersonal 
trust and an inability to express anger in a modulated 
fashion might be characteristic.  A long history of 
insecurity, immaturity, and a well established tendency to 
make physical complaints were characteristics.  An amazing 
capacity for repression and denial was often seen with fixed 
notions about the organic basis for their physical 
complaints.  Insight was very difficult for individuals like 
the veteran to obtain.  Similar individuals were often 
described as highly rebellious and non-conforming with poor 
social judgment and inability to profit from experience.  
Psychological conflict was clearly manifest in highly visible 
behavior such as conflicts with authority figures, anti-
social acts and manipulative interpersonal strategies.  They 
may form only superficial and shallow relationships.  On 
examination, the veteran was depressed, worried, pessimistic, 
feeling very badly about himself, and inadequate.  

In May 1996, the veteran was treated for right upper 
extremity complaints.  There was mild tenderness over the 
right lateral epicondyle as well as diffuse minimal atrophy 
of the right upper extremity.  The diagnoses were overuse 
syndrome and bicipital tendonitis.  In June 1996, the veteran 
complained of headache pain.  

In a July 1996 statement, the veteran indicated that he was 
injured in a mortar attack.  He stated that his right leg was 
twisted from the hip to the knee and he was in a cast for 8 
weeks.  In addition, his shoulder and neck were injured in 
that same attack when he fell from a building.  

In March 1999, the veteran underwent psychiatric evaluation.  
The veteran related that his current symptoms included 
nightmares, flashbacks about Vietnam, startle reaction with 
loud noises, and the reexperiencing of war-related events.  
He reported intrusive thoughts.  He reported severe 
depression, poor sleep, fair appetite, poor memory, and poor 
concentration.  He denied suicidal and homicidal ideation.  
He denied auditory and visual hallucinations.  He denied 
manic symptoms.  He reported having frequent panic attacks.  
He denied problems with illicit drugs of alcohol.  It was 
noted that the veteran was married, had three children, and 
was employed.  It was also noted that the veteran was able to 
care for himself.  Mental status examination was performed.  
With regard to attitude, speech, and general observations, 
the veteran was cooperative with the mental status 
examination.  His speech was of normal production, volume, 
and rate.  His psychomotor activity was retarded.  He had 
poor eye contact.  With regard to orientation, attention, and 
memory, he was alert and was oriented to month, date, year, 
and city of evaluation.  Immediate recall was 3/3 items and 
1/3 items in three minutes.  Attention span was intact.  Two 
digit span was of 6 forwards and 4 backwards.  With regard to 
calculations and fund of knowledge, the veteran was able to 
make calculations and could name the current president, but 
not the past president.  He knew the capital of the United 
States.  With regard to abstractions and judgment, they were 
intact.  With regard to his affective status, the veteran's 
mood appeared depressed.  His affect was flat and blunted.  
The veteran had no current suicidal or homicidal ideation.  
With regard to affective status, the veteran's thought 
process was organized and goal-directed.  His thought content 
was without apparent delusions, paranoia, or bizarre thought 
content.  His perception was without auditory or visual 
hallucinations, ideas of reference, thought insertion, or 
thought withdrawal.  

The examiner noted that the veteran reported significant 
impairment of thought process with daytime flashbacks and 
reexperiencing of war-related events; he did not have 
delusions or hallucinations; he reported mood swings and 
angry outbursts; he denied suicidal and homicidal thoughts; 
he was able to maintain hygiene and other basic activities of 
living; he was oriented times three; he reported poor short-
term memory; he did not have obsessive or ritualistic 
behavior that interfered with routine activities; he did not 
have irregular rate and flow of speech or any irrelevant, 
illogical, or obscure though patterns; he had frequent panic 
attacks; he reported severe depression with anxiety; he 
reported poor impulse control with mood swings and angry 
outbursts; he reported poor sleep with nightmares about 
Vietnam.  MMPI testing was also performed.

The diagnosis was severe PTSD with a GAF of 60.  Functional 
assessment revealed that the veteran was able to self-groom 
and self-dress.  He was able to follow simple, but not 
complex instructions.  He was not able to attend to and 
follow through on tasks without direct supervision.  He was 
not able to make independent decisions.  He was not able to 
interact appropriately with others including supervisors and 
peers.  He was able to made arrangements for transportation.  
He was able to work at a normal pace, but he was not able to 
attend to a regular work schedule without supervision.  The 
examiner stated that the veteran was suffering from severe 
PTSD.  Although he was still currently employed and was 
working at a VA hospital, without the last several months, he 
had received some negative comments from supervisors about 
his mood and performance.  The examiner believed that he was 
markedly impaired from functioning in the workplace.  

In April 2001, the veteran was afforded a VA examination for 
evaluation of his knee.  At that time, the veteran reported 
that he was informed that his post-service pneumococcal 
infection might be related to the staphylococcal infection he 
had during service which had caused breakouts on his face.  

Thereafter, the veteran continued to receive VA treatment for 
PTSD with depression.  In June 2001, his GAF was 45.

In July 2001, the veteran was afforded a VA examination.  The 
veteran was seen for complaints of neck, right shoulder, and 
hip disability.  The veteran again reported a history of the 
fall.  Physical examination and x-rays were performed.  A 
review of the claims file was undertaken.  The diagnoses were 
multilevel degenerative disc disease and spondylosis of the 
cervical spine with limitation of motion with pain; right 
acromioclavicular joint arthritis and rotator cuff tear with 
limitation of motion with pain; bilateral hips status post 
necroses and degenerative arthritis with total hip 
arthroplasties with limitation of motion and a non-
disfiguring scar.  The examiner indicated that there was 
nothing in the veteran's records which supported his alleged 
fall of 60 feet from a platform during a mortar attack.  The 
only fall from a platform in his records was when he 
sustained a mild sprained ankle which the veteran physician 
described as having minimal swelling per medical record dated 
January 1967.  The examiner stated that the veteran's total 
hip arthroplasties were secondary to the avascular necroses 
from the same disorder which caused the amputations, i.e., 
the vasculitis that occurred at the time of his probable 
meningococcus infection.  It was also noted to be 
questionable in regard to the veterans truthfulness that in 
going over his records, the veteran previously complained 
that the veteran's amputations were from the use of Agent 
Orange.  Due to the lack of any evidence of the alleged fall, 
the examiner stated that it was less likely than not that the 
right shoulder, neck, and bilateral hip conditions were 
secondary to military service.  

Thereafter, the veteran continued to receive VA treatment for 
PTSD with depression.  In September 2001, the veteran 
reported again that he had inservice staph infection of the 
skin which lead to toxic shock syndrome in which he had 
necrotizing fasciitis which lead to his amputations.  With 
regard to the PTSD, the veteran reported minor auditory 
hallucinations, he denied bizarre or elaborate delusional 
ideation.  


Analysis for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including arthritis, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The veteran alleges that he injured his right 
shoulder, neck, and hips during combat.  Specifically, he 
asserts that he fell 60 feet during a mortar attack during 
combat and his right shoulder, neck, and hips were injured.  
The Board has reviewed the record to include the DD Form 214.  
The veteran was not awarded any combat citations or 
decorations.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.  

Even if the Board accepts that the veteran was in a combat 
zone or exposed to enemy attack, such establishes a stressor 
rather than combat.  Regardless, if the Board accepts his 
report of combat on an alternate theory, service connection 
for shoulder, neck and hip disabilities, for headaches, and 
for amputations remains denied.  Also, specifically with 
regard to amputations, there is no assertion of an amputation 
during service or during combat.  Rather, the veteran 
advances a theory or theories of exposure to skin problems, 
Agent Orange exposure, or exposure to substances such as 
cement or lye.  Section 1154 at best would establish such 
exposure if consistent with the nature and circumstances of 
service, but 38 U.S.C.A. § 1154 does not establish a nexus or 
etiology or current disability.  Similarly, the report of 
shoulder, neck, hip, and headaches complaints are conceivable 
without the realm of 38 U.S.C.A. § 1154.  However, 
38 U.S.C.A. § 1154 does not establish current disability or 
nexus.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  


Right Shoulder, Neck, and Hips

The veteran has post-service diagnoses of multilevel 
degenerative disc disease and spondylosis of the cervical 
spine with limitation of motion with pain; right 
acromioclavicular joint arthritis and rotator cuff tear with 
limitation of motion with pain; bilateral hips status post 
necroses and degenerative arthritis with total hip 
arthroplasties with limitation of motion and a non-
disfiguring scar.  

The veteran reported that during service, he was a 
construction engineer.  In 1966 or 1967, while bolting steel 
pillars, at the other end, another person was helping.  The 
veteran had his safety belt on.  The person helping dropped 
the end of the steel pillar and the veteran started to bounce 
off and down, but caught himself on one of the pillars.  He 
was pulled down along the girders and he fell about 60 feet 
and hit the ground.  The veteran originally stated that he 
suffered scratches on his knees, back, and arms, and had 
residual back pain.  He did not initially report that any 
other areas suffered from residual symptoms.  However, the 
veteran subsequently indicated that he injured his neck, 
shoulders, and hips.  The veteran stated that he went for 
treatment and x-rays were taken which showed a chip in his 
neck.  Thereafter, the veteran indicated that he was on 
bedrest and on profile for a day or so.  In addition, he has 
stated that his right leg was twisted from the hip to the 
knee and he was in a cast for 8 weeks.  

The incident described by the veteran is not shown in the 
service medical records.  Rather, the records document other 
injuries.  They show that the veteran jumped off a platform 
and sprained his right ankle.  In addition, the veteran 
injured his knee in football and skiing injuries.  They do 
not document any injury in which the veteran fell 60 feet 
from a building or was injured during a mortar attack.  On 
separation examination, examination of the upper extremities 
revealed no abnormalities, examination of the lower 
extremities revealed no abnormalities, examination of the 
musculoskeletal system and spine revealed no abnormalities.  
Thus, there was no diagnosis of a right shoulder, neck, or 
hip disorder on separation.  There was no record of disease 
or injury of the right shoulder, neck, or hip during service.  
Post-service, there is no record of arthritis to the right 
shoulder, neck, or hips within one year of separation from 
service.  On his first 1972 VA examination, the veteran 
reported the alleged injury, but did not report any residual 
of an injury to the right shoulder, neck, or hips.  No 
disability to those areas was shown on examination.  

In short, the Board does not find that the veteran's 
statements regarding the alleged injury are credible.  The 
incident is not documented anywhere in the record.  The 
record otherwise documents other injuries and shows that the 
veteran was placed on profile after suffering injuries 
incurred during recreational activities.  There is no record 
of an x-ray as he described.  The veteran's statements are 
not probative because they are not credible.  His remote 
assertions are contradicted by his own inservice reports and 
separation examination.  In addition, the veteran has been 
inconsistent in his report of that injury.  The record 
clearly shows that the veteran was placed on profile in 
January 1969 after the veteran fell and sprained his left 
ankle and twisted his knee while skiing not when he was 
injured in a mortar attack.  Moreover, when the veteran first 
reported this alleged fall, he made no mention of a mortar 
attack.  As his claim progressed, the account of his story 
changed and included the story of the mortar attack.  Thus, 
this is how the veteran has been inconsistent in his 
statements.  Regardless, no version of his account of what 
happened is shown in the record.  

To the extent that physicians have made a note of the 
veteran's account of the alleged fall, these notations are 
unenhanced by any additional medical comment by the 
physicians and they do not constitute competent evidence.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

There is a medical opinion of record.  In July 2001, the 
examiner also noted that there was nothing in the veteran's 
records which supported his alleged fall of 60 feet from a 
platform during a mortar attack.  The examiner also noted 
that the only fall from a platform in his records was when he 
sustained a mild sprained ankle.  Due to the lack of any 
evidence of the alleged fall, the examiner stated that it was 
less likely than not that the right shoulder, neck, and 
bilateral hip conditions were secondary to military service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional has determined that the veteran's 
current right shoulder disorder, neck disorder, and bilateral 
hip disorder are not related to service, the Board cannot 
substitute its own medical judgment.  This medical opinion is 
not contradicted by a contrary opinion.  

The competent medical evidence on file is afforded more 
probative value and outweighs the lay statements.  
Accordingly, service connection for disabilities of the right 
shoulder, neck, and hips is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Headaches

The veteran contends that he has recurrent headaches which 
began during service.  He is competent to state that he had 
headaches during service and since that time.  He is not 
competent to diagnose that he has migraine headaches of 
service origin.  See Espiritu.  In addition, the veteran 
contends that he has headaches as secondary to PTSD.  

During service, in December 1967, the veteran reported that 
he had a headache of two days' duration.  On separation, 
neurologic examination and sinus examination revealed no 
abnormality.  

Post-service, there are notations of recurrent headaches.  In 
March 1983, the veteran was treated at Northridge Hospital.  
At that time, the veteran reported that prior to the illness 
for which he received treatment which resulted in his 
amputations, he had had recurrent headaches.  In January 
1990, the veteran was afforded a VA examination.  The 
examiner noted that the veteran suffered from headaches of 
the sinus type.  He indicated that the veteran had probable 
seasonal allergic rhinitis with secondary cephalgia.  In 
February 1996, the examiner noted that the veteran had 
"migraines" which might last 2 days at a time which might 
be related to when the veteran would bottle things up inside 
as related to his PTSD.  In June 1996, the veteran complained 
of headache pain.  

In sum, there was one inservice documentation of a headache.  
After service, the veteran reported headaches which preceded 
the infection that resulted in his amputations.  In addition, 
an examiner opined that the veteran's headaches are related 
to seasonal allergic rhinitis.  The examiner did not relate 
these headaches to service nor do the service records 
document rhinitis or other sinus problem.  No medical 
professional has related the veteran's post service headaches 
directly to service.  Thus, service connection on a direct 
basis is not warranted as there is no competent evidence 
relating post-service headaches to service.  

However, the veteran has also reported headaches in 
conjunction with his PTSD.  An examiner has provided an 
opinion that there is a possible relationship between the 
veteran's headaches and his PTSD.  Specifically, the veteran 
has a tendency to suppress his emotions and the headaches 
might have some relationship to those actions.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); See Allen 
v. Brown, 7 Vet. App. 439 (1995).

In this case there are a service-connected disease: PTSD.  
The next issue is whether there is disability that is due to 
the service-connected disease.  The veteran has headaches.  
There is some question as to the exact type of headache.  The 
Board has been presented with positive and negative evidence.  
The veteran is competent to report that he has had headaches 
since service.  However, his assertions of continuity of 
symptomatology are unsupported by the record and are not 
credible.  With regard to the etiology, there is further 
conflict.  The most favorable evidence may only be described 
as incredibly speculative to the effect that headaches might 
be bottled up anger.  More probative evidence tends to 
establish that the veteran's headaches are not migraine or 
due to a psychotic disorder and are associated with seasonal 
allergy, rhinitis, or sinusitis.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.  


Amputations of the Fingers and Legs

The veteran contends that during service, he was an engineer.  
Performing his duties, he had cement and ceramic mix on his 
fingers, feet, and in his boots.  He maintained that there 
was lye in the mixture which caused skin and vascular 
problems.  He also states that he had a staph infection which 
remained in his system.  In addition, he stated that he had 
jungle rot and Agent Orange exposure which caused him to 
develop skin problems in his hands and lower extremities.  
After service, he stated that he continued to have skin and 
vascular problems and used over the counter creams and self-
medicated.  His finger/feet fungus or decay progressed to the 
point where his nails were coming up and he had very little 
circulation.  Eventually, he developed gangrene and had to 
have finger and leg amputations.  His wife confirmed that 
this was the case.  

Neither the veteran nor his wife is competent to state the 
medical reason for his multiple fingertip and below the knee 
amputations.  See Espiritu.  Likewise, although the veteran 
submitted a copy of a magazine article and encyclopedia 
excerpts referring to staphylococcal infections and purpura, 
there is no information specific to the veteran's case.  

The record shows that in December 1982, the veteran developed 
an infection of sudden onset, determined to be pneumococcal 
sepsis with peripheral purpura fulminans.  He developed 
arterial insufficiency of both feet and fingers related to 
disseminated intravascular coagulation and prior hypotension; 
azotemia; and probably myocardiopathy due to the pneumococcal 
sepsis.  The veteran then developed purpura fulminans due to 
the pneumococcal sepsis; gangrene of both feet and fingertips 
which necessitated the amputations; disseminated 
intravascular coagulation which resolved; and leukopenia.  

The veteran believes that the amputations were due to various 
reasons, all service-related.  

With regard to Agent Orange, the veteran maintains that the 
amputations were the result of Agent Orange exposure.  As the 
veteran served in Vietnam, Agent Orange exposure is presumed.  
However, pneumococcal sepsis with peripheral purpura 
fulminans is not one diseases listed at 38 C.F.R. § 3.309(e).  
Thus, service connection cannot be established on that basis.  
Although service connection may also be established if 
competent evidence relates post-service diagnosis to Agent 
Orange exposure, there is no competent evidence relating 
post-service diagnosis of any disorder resulting in the 
amputations to include pneumococcal sepsis with peripheral 
purpura fulminans to Agent Orange exposure.  

The veteran contends that the amputations were the result of 
lye poisoning, jungle rot, and/or cement and finisher or 
other chemical exposure during service.  The service medical 
records show treatment for open sores on the veteran's hands 
and feet due to his working with cement.  However, by the 
time the veteran was discharged from service, his examination 
of his upper extremities to include the hands and lower 
extremities to include the feet were normal.  

The veteran maintains that his nails were falling off and he 
continued to have skin problems after service.  His wife 
maintains the same.  In June 1972, the veteran was afforded a 
VA examination.  The veteran reported that he had jungle rot 
at that time.  Examination revealed callosities of the 3rd 
and 4rth volar fingers, right and left with minimal nail 
changes with a report of koilonychia.  The veteran presents a 
scenario where he developed skin problems during service 
which progressed over the years to the point that his nails 
were falling off and he has severe decay and fungus.  This is 
not shown in the record.  The record shows that the 
amputations were necessitated by infection which occurred 
suddenly, not from a progressive skin disorder.  

The competent evidence shows that the veteran's amputations 
were the result of pneumococcal sepsis with peripheral 
purpura fulminans.  No competent evidence establishes a 
relationship between the pneumococcal sepsis and the 
veteran's report of jungle rot, fungus, exposure to Agent 
Orange, or exposure to cement products.  In order for service 
connection to be warranted, the record must show an 
etiological relationship between the pneumococcal sepsis with 
peripheral purpura fulminans and service.  That is not the 
case here.  

There is no diagnosis of pneumococcal sepsis with peripheral 
purpura fulminans during service.  There is no evidence that 
the veteran had a staph infection during service or any 
bacterial infection during service which remained in his 
system and resulted in pneumococcal sepsis with peripheral 
purpura fulminans.  The veteran had no such abnormality when 
he was separated from service.  When the veteran was 
hospitalized in December 1992, he did not have preexisting 
disease of the hands or feet.  He developed gangrene in 
conjunction with his pneumococcal sepsis with peripheral 
purpura fulminans.  The onset was noted to be sudden.  

The veteran's situation is unfortunate and the Board is not 
minimizing this fact.  The veteran obviously believes that 
his amputations are the result of his service in Vietnam.  
However, there is no competent evidence showing any 
relationship whatsoever between service and the veteran's 
finger amputations and below the knee amputations.  

The competent medical evidence on file is afforded more 
probative value and outweighs the lay statements.  
Accordingly, service connection for finger amputations and 
below the knee amputations is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert.


Evaluation of PTSD

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
PTSD has not significantly changed and that a uniform rating 
is appropriate.  While the veteran's various psychiatric 
examination show fluctuations in his PTSD, they overall 
establish that the veteran has been at the same general level 
of disability for many years. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran is rated under Diagnostic Code 9411.

Prior to November 7, 1996, Diagnostic Code 9411 was rated 
using the General Rating Formula for Psychoneurotic/Mental 
Disorders.  This formula provides a 50 percent rating for 
PTSD when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and when, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

The formula provides for a 100 percent rating for psychiatric 
disability: 1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  Where, as here, the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, VA must consider each version.  
However, a liberalizing law or VA issue may be no earlier 
than the change.  Further, a change in rating criteria 
standing alone may not serve as a basis to reduce an 
evaluation.  See 38 U.S.C.A. § 1155; VAOPGCPREC 66-90.  To 
use rating criteria after a change would establish dual 
rating schedules and contravenes the VA statutory authority.  
See VAOPGC 11-88 (VA Jan. 30, 1989).  The Board notes that 
the new version of the regulation may only be applied as of 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).

The version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The veteran, as 
shown below, is being granted a rating of 70 percent under 
the old version of the rating schedule.  A 100 percent rating 
is not warranted under either version.  

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (2003).  The Board notes that 
psychiatric disabilities evaluated under Diagnostic Code 9411 
are rated according to the General Rating Formula for Mental 
Disorders.  The revised rating criteria provides a 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130 (2003).

A review of the record shows that the veteran has maintained 
relationships with his wife, children, and co-workers. 
However, these relationships have been strained and his 
interactions have been inappropriate at times.  The veteran 
has maintained his employment.  However, examiners have noted 
that this does not mean that he has not been markedly 
impaired from functioning in the workplace.  He needs 
constant supervision.  He is not able to make independent 
decisions.  He has memory deficit.  He cannot complete 
complex tasks.  He has auditory hallucinations on occasion.  
He displays inappropriate anger and a need for control.  His 
attitude is poor although he tries to conceal this.  He is 
depressed.  He has paranoia, claustrophobia, and panic 
attacks.  He has been deemed to be severely disabled.  Given 
these deficiencies, the Board finds that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment despite the fact that he has been able to 
maintain his employment.  

However, a total rating is not warranted.  The veteran has 
maintained work relationships.  He has made attempts to be 
friendly and to maintain steady relationships at work.  
Clearly, he has difficulty in that regard which is why he 
warrants a 70 percent rating.  However, the Board does not 
find that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  He is not at that level.  He has 
maintained his work relationships for over 16 years.  His 
psychoneurotic symptoms are not totally incapacitating as 
they do not border on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The veteran has not lost touch 
with reality, he is not psychotic, and he is able to function 
on a daily basis.  The veteran is not demonstrably unable to 
obtain or retain employment.  He has in fact maintained and 
retained employment, albeit, with his deficiencies.  

Moreover, the Board notes that the veteran does not exhibit 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran has some auditory hallucination, but they are not 
persistent.  He has angry outbursts, but is not a danger to 
himself or others.  His has some memory deficit, but not for 
the names of close relatives, own occupation, or own name.  

In light of the foregoing, a 70 percent rating, but no more, 
is warranted for the veteran's PTSD from the effective date 
of service connection.  


ORDER

Service connection for disabilities of right shoulder, neck, 
and hips is denied.

Service connection for headaches is denied.

Service connection for finger amputations and below the knee 
amputations is denied.

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



